’F

RAO 245B (Rev. 12/11) Judgment in a Criminal Petty Case
Sheet l

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or After Novernber l, 1987)

Daisy Maria Mayorga-Mora Case Number: 13_CR.033 a-ll R

 

Nora Hirozawa

 

Defendanf’s Atf;omey
REGISTRATION NO. 71715298

|:|

THE DEFENDANT: g
pleaded guilty to count($) ONE 0F THE SUPERSEDING MISDEMEANOR rNFoRMAr _r y
a

 

 

 
  

l\
')l§)` l m|\,»`| Ul" L.§.'~`\l_ll'*`OFll\llA

DEPUTY

 

 

 

m was found guilty on count(S)

after a plea of not guilty_ _
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
Title & Section Nature of Offense Number(s[
8 USC 1325 IMPROPER ENTRY BY AN ALIEN (MISDEMEANOR) ls

The defendant is sentenced as provided in pages 2 through 2 Of this judgment_

l:l The defendant has been found not guilty on count(s)
m COHH'C(S) is l:l are|:l dismissed on the motion of the United States.
Assessment: 310 - WAIVED

 

FINE WAIVED |:| Forf`eiture pursuant to order filed , included herein.

IT lS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residenee,
or mailing address until all fmes, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
defendant shall notify the court and United States At'torney of any material change in the defendant’s economic circumstances

OCTOBER ll, 2018

D of Imposition_ of Sentence

,lUl,

Ho JI'LL L. BUi§KHARDT
ED srArEs MAGIsrRArE JUDGE

 

lS-CR-O?)SSé-JLB

 

 

 

 

V`\

AO 245B (Rev. 12111) Judgment in Criminal Petty Case
Sheet 2 _ lmprisonment

 

 

 

 

 

 

 

 

Judgrnent in Page 2 of 2
DEFENDANT; Daisy Maria Mayorga-Mora
CASE NUMBER= 18-CR-03886~JLB
IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of

TIME SERVED.

l:l Sentence imposed pursuant to Title 8 USC Section 1326(b).

|:l The court makes the following recommendations to the Bureau of Prisons:

[:| The defendant is remanded to the custody of the United States Marshal.

|:| The defendant shall surrender to the United States Marshal for this district

I:| at ________ Ea.m. |:|p.m. on

as notified by the United States Marshal.

 

|:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

|:|

m as notified by the United States Marshal.

 

l:l as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNrrED sTATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

18-CR-03886-JLB

 

